UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6140


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

XAVIER MAURICE SULLIVAN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:18-cr-00923-DCC-1)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Xavier Maurice Sullivan, Jr., Appellant Pro Se. Sloan Price Ellis, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Xavier Maurice Sullivan, Jr., appeals the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record,

we conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm the district court’s order. United States v. Sullivan, No. 6:18-cr-

00923-DCC-1 (D.S.C. Jan. 7, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2